DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/16/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-14, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Okada (US 2020/0042836).

Regarding claim 1,
Okada discloses (Fig. 7):
An event estimation system (Fig. 7, all elements), comprising: an upper device (server, not shown, in communication with 151, ¶0050); and a lower controller (152, 153, 154, 160, 170)  device comprising first circuitry (160) configured to acquire operation information of a control target device (Sensor data) connected to the lower controller device (sensor signal, fed into 160, ¶0025), estimate a presence or absence of an abnormality based on the operation information (from database, compares information against sensor signal to determine the presence of an abnormality in 153, ¶0066), hold the operation information for a certain time period (¶0069-¶0070), and transmit, based on the presence or absence of an abnormality (from 153, to 154, to 160, to 151, to server, ¶0073-¶0074) and to the upper device (server, ¶0075), the operation information related to the estimation of the presence or absence of the abnormality (¶0075-¶0076), wherein the upper device (Fig. 10, 200) has second circuitry (210) configured to receive the operation information from the lower controller device (152, 153, 154, 160, 170, ¶0087), and operate according to the presence or absence of the abnormality (based on operation mode, ¶0075-¶0076), input, using an upper neural network model (¶0044-¶0046), the operation information, output event information, and estimate an event (¶0081).

Regarding claim 2,
Okada discloses (Fig. 7):
wherein the first circuitry (Fig. 7, 160) is further configured to hold the operation information (info from 154) at least for a time period until output of abnormality information from the lower neural network model is performed (¶0101-¶0102).

Regarding claim 3,
Okada discloses (Fig. 7):
wherein the first circuitry of the lower controller device (Fig. 7, 152, 153, 154, 160, 170)  and the second circuitry (Fig. 10, 210) of the upper device (200) are configured such that a speed of obtaining the operation information in the lower controller device (Fig. 7, 152, 153, 154, 160, 170 is faster than a speed of receiving the operation information in the upper device (200, ¶0075, aligns gathering speed with server speed).

Regarding claim 4,
Okada discloses (Fig. 2):
further comprising: a plurality of lower controller devices (Fig. 2, 100_1, 100_2, 100_N, ¶0028), wherein the lower controller device (Fig. 7, 152, 153, 154, 160, 170) is one of the plurality of lower controller devices (Fig. 2, 100_1, 100_2, 100_N, ¶0029), and the second circuitry (Fig. 10, 210) is further configured to additionally receive, based on the event information, second operation information from lower controller devices of the plurality of lower controller devices other than the lower controller device from which the operation information has been received (Fig. 3, receives multiple kinds of sensor data and generates new models for each type of data), input, using a second upper neural network model, the second operation information from the plurality of lower controller devices, and output second event information (¶0049).

Regarding claim 5,
Okada discloses (Fig. 7):
wherein the second circuitry (Fig. 10, 210) is further configured to additionally receive, based on the event information and from the lower controller device (100), second operation information different from the operation information that has already been received, input, using a second upper neural network model, the additionally received second operation information, and output second event information (¶0049).

Regarding claim 6
Okada discloses (Fig. 7):
wherein the first circuitry (Fig. 7, 160) is further configured to hold the operation information (info from 154) at least for a time period until output of abnormality information from the lower neural network model is performed (¶0101-¶0102).

Regarding claim 7,
Okada discloses (Fig. 7):
wherein the first circuitry of the lower controller device (Fig. 7, 152, 153, 154, 160, 170)  and the second circuitry (Fig. 10, 210) of the upper device (200) are configured such that a speed of obtaining the operation information in the lower controller device (Fig. 7, 152, 153, 154, 160, 170 is faster than a speed of receiving the operation information in the upper device (200, ¶0075, aligns gathering speed with server speed).

Regarding claim 8,
Okada discloses (Fig. 1):
wherein the first circuitry (Fig. 1, 160) is configured to input at least a part of the operation information (gets information from 150 and 154) and output abnormality information (to 170, and 151, and 200, ¶0050).


Regarding claim 9,
Okada discloses (Fig. 2):
wherein the upper neural network model (Fig. 2, 200) has a larger scale than the lower neural network model (100_1, 100_2, 100_N, ¶0028-¶0029).

Regarding claim 10,
Okada discloses (Fig. 10):
wherein the second circuitry (Fig. 10, 210) is further configured to input, using a learning neural network model, the operation information (From, 210, ¶0087), output the abnormality information (to database 150, and 151, ¶0087), teach the learning neural network model based on the event information, and update the lower neural network model of the lower controller device based on the taught learning neural network model (¶0087-¶0088).

Regarding claim 11,
Okada discloses (Fig. 10):
wherein the second circuitry (Fig. 10, 210) is further configured to update the lower neural network model of the lower controller device when accuracy in estimation based on the taught learning neural network model has improved (¶0087-¶0088).

Regarding claim 12,
Okada discloses (Fig. 1):
wherein the learning neural network model has a larger scale than the lower neural network model, and the second circuitry is further configured to reduce a number of computation digits of the taught learning neural network model, and transmit the learning neural network model, for which the number of computation digits has been reduced, to the lower controller device as an updated lower neural network model (¶0044-¶0046).

Regarding claim 13,
Okada discloses (Fig. 5):
wherein the upper neural network model and the learning neural network model are a same neural network model (Fig. 5, ¶0044-¶0046).

Regarding claim 14,
Okada discloses (Fig. 5):
wherein the learning neural network model has a same scale as the lower neural network model, and the second circuitry is further configured to transmit the taught learning neural network model to the lower controller device as an updated lower neural network model (¶0075-¶0076).

Regarding claim 19,
Okada discloses (Fig. 5):
wherein the first circuitry is further configured to hold the operation information at least for a time period until output of event information from the upper neural network model is performed (¶0074-¶0075).

Regarding claim 20,
Okada discloses (Fig. 7):
An event estimation method (Fig. 7, all elements) , comprising: acquiring, using a lower controller device (152, 153, 154, 160, 170), operation information (from database, compares information against sensor signal to determine the presence of an abnormality in 153, ¶0066) of a control target device (from sensor signal) connected to the lower controller device (152, 153, 154, 160, 170, ¶0075-¶0076); estimating , using a lower controller device (152, 153, 154, 160, 170), a presence or absence of an abnormality based on the operation information (from database, compares information against sensor signal to determine the presence of an abnormality in 153, ¶0066); holding, using a lower controller device (152, 153, 154, 160, 170), the operation information for a certain time period (¶0069-¶0070); based on the presence or absence of the abnormality (¶0075-¶0076), transmitting (Via 151), to an upper controller device (200), the operation information related to the estimation of the presence or absence of the abnormality (Learning data, ¶0075); receiving, using the upper controller device (fig. 10, 200), the operation information from the lower controller device (via 210); and estimating, using the upper controller device (200), an event by causing an upper neural network model (¶0044-¶0046) to input the operation information and output event information according to the presence or absence of the abnormality (¶0081).

Allowable Subject Matter
Claims 15-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Satou et al. (US 10,747,197) – Abnormality factor apparatus 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S LAUGHLIN whose telephone number is (571)270-7244. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S.L./Examiner, Art Unit 2846
/BICKEY DHAKAL/Primary Examiner, Art Unit 2846